Citation Nr: 1432143	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  14-09 977	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to a one-time payment from the Filipino Veteran's Equity Compensation (FVEC) Fund.


WITNESSES AT HEARING ON APPEAL

Appellant and his son, E.D.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) from a February 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that action, the RO continued its denial of the appellant's claim for a one-time payment from the FVEC Fund on the basis that he had no valid military service. 

In unappealed decisions in February and June 2010, the RO denied the appellant's claim for a one-time payment from the FVEC Fund.  In the January 2014 statement of the case, the RO noted receipt of new evidence considered sufficient to warrant re-verification of the appellant's military service, and implicitly considered the appellant's claim as reopened.  The Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In June 2014, the appellant testified during a hearing conducted via video conference with the undersigned.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his June 2014 Board hearing, the appellant submitted a written document that he believed contained "all the things...needed for him to have the benefit" he sought.  See Board hearing document at pages 2 and 4.  The evidence has not been associated with the claims file.

He also testified that he served under an alias, using the first name "Francisco."  No efforts have yet been made to verify whether the appellant had qualifying service under that name.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all documents submitted by the appellant since April 25, 2014, to include written statement received on June 5, 2014.

2.  Attempt to verify whether the appellant served under the alias reported at his hearing.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

